Citation Nr: 1001627	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-37 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran initially submitted a claim seeking entitlement 
to service connection for posttraumatic stress disorder 
(PTSD) in March 2006.  His claim was denied in August 2006.  
Notice of the rating action was provided that same month.  
There is no indication in the claims folder that the Veteran 
submitted a notice of disagreement (NOD) with the denial of 
service connection.

The Veteran submitted his current claim, specifying the issue 
as service connection for an anxiety disorder in July 2008.  
The Veteran's claim has been developed based on his 
submission and an appeal perfected for the issue.

The Veteran's representative submitted additional written 
argument in support of the claim in December 2009.  The 
representative identified the issue on appeal to be service 
connection for a psychiatric condition, to include PTSD 
"or" an anxiety disorder.

The issue of PTSD is not on appeal and is not encompassed in 
the broader issue of an acquired psychiatric disorder in this 
case.  The Veteran was denied service connection for PTSD in 
August 2006.  As stated, there is no indication in the claims 
folder of any disagreement with that denial.  The current 
claim is for a different issue.  In addition to the claim 
itself, the Veteran asserted his claim was only for anxiety 
by way of a statement in April 2009.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996); see also Boggs v. Peake, 
520 F.3d. 1330 (Fed. Cir. 2008).  As such, the issue of 
service connection for PTSD has not been developed for 
appeal.  Further, it has not been reasonably raised by the 
evidence of record as there is no diagnosis of the disorder, 
to include by the Veteran's own evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


REMAND

The Veteran served on active duty from May 1953 to March 
1955.  He served in Korea during service but not prior to 
July 1953 when the cease-fire took effect.  There is no 
objective evidence to show that he served in combat and his 
DD 214 is not reflective of any combat awards.  

The Veteran originally submitted a claim for service 
connection for PTSD in March 2006.  At that time he alleged 
that he had been involved in combat in Korea and saw horrible 
things.  In a stressor statement provided in April 2006 he 
said that he was under a lot of stress just by being in a 
combat zone.  The Veteran gave his unit as the 40th Division, 
160th Regiment.  He thought he was in Delta Company.  He 
listed the dates of assignment as mid-1953 to mid-1954.

He said that he could have been killed by the enemy, 
especially snipers, at any time.  He said there were a number 
of instances where he was on alert with the probability of 
enemy action.  He said his anxiety was enormous and that he 
felt it since service to the present time.  The Veteran also 
said there were no specific incidents but the continuous 
threat of death or injury caused him great fear and stress.  
Finally, he said he witnessed the aftermath of deadly 
incidences but the bodies had been removed by the time he was 
on scene.  He said that he saw the destruction of the 
military equipment involved.

The Veteran was afforded a VA PTSD examination in June 2006.  
At that time the Veteran related several specific incidents.  
The first involved his proximity to a 105-millimeter shell 
that exploded.  He was not wounded or injured but was knocked 
down.  He said this took place in October 1953.  He also said 
that, in the spring of 1954, he saw a vehicle after it had 
backed over a land mine.  The vehicle had been in a place 
where he had been.  The Veteran did not see or hear the 
explosion.  He did see the vehicle afterwards.  He knew 
someone was killed but did not know the person.  He also 
related an incident of when he was on guard duty, someone in 
an adjacent company shot someone at night.  He neither saw 
nor heard the event but heard about it.  The examiner noted 
that the Veteran did not meet the diagnostic criteria for a 
diagnosis of PTSD.  The examiner also noted that the Veteran 
denied generalized anxiety and denied having ongoing physical 
symptoms of anxiety.  The only Axis I diagnosis provided was 
primary insomnia.

The Veteran provided private treatment records from East 
Metro Family Practice, for the period from August 2002 to 
August 2005.  There is no indication of treatment for any 
psychiatric disorder, to include past or present.

The Board notes that the RO attempted to obtain the Veteran's 
service treatment records (STRs) in conjunction with his 
claim.  However, the National Personnel Records Center (NPRC) 
reported that the records were destroyed in the fire at the 
NPRC and could not be reconstructed.  The Veteran was 
notified that his STRs and personnel records were not 
available for review in July 2006.

The Veteran's claim for service connection for PTSD was 
denied in August 2006.  There was no diagnosis of the 
disorder.  

As noted, the Veteran submitted his current claim for service 
connection in July 2008.  He included a copy of a 
psychological evaluation from ASC Psychological Center that 
was dated in June 2008.  The report provided a detailed 
review of the Veteran's service dates, as well as locations 
and dates of service at the locations.  Given the dates 
provided by the Veteran he was in Korea beginning in October 
1953.  The Veteran provided details on several stressful 
instances.  One involved him on guard duty and almost 
shooting someone he knew.  A second involved his washing a 
truck in a stream.  Another person from a different platoon 
was doing the same thing in the stream.  The other individual 
hit a mine with his truck as he was leaving.  The Veteran 
reported he was about 200 feet away and ran to the scene 
immediately after the explosion.  He also reported that he 
saw shallow graves and skeletons while out on patrol.  
Finally, he said he was targeted by snipers once or twice a 
week during his time in Korea.  

The private examiner also found that the Veteran did not meet 
the diagnostic criteria for a diagnosis of PTSD.  He provided 
an Axis I diagnosis of anxiety disorder, not otherwise 
specified (NOS), with mixed anxiety and depression.  The 
examiner did not provide a direct nexus between the diagnosis 
and the Veteran's military service.  

The Veteran's claim was denied in October 2008.  The RO noted 
the private psychological report did not link the Veteran's 
anxiety disorder to his military service.

The Veteran submitted an amended report from the ASC 
Psychological Center in December 2008.  The contents of the 
report were the same as before, to include the Veteran's 
stressful incidents.  The amendment was made in the last 
paragraph of the report, prior to the diagnosis.  The 
psychologist said that the Veteran's anxiety disorder had 
many symptoms of PTSD and was clearly the result of the 
Veteran's experiences in combat duty in the Korean War zone.  
The Axis I diagnosis was now given as anxiety disorder, NOS, 
with mixed anxiety and depression, secondary to combat 
experiences.

The RO wrote to the Veteran in April 2009.  His prior 
statements regarding "stressors" experienced in Korea were 
recounted.  The Veteran was asked to provide as much specific 
information as possible to allow the RO to attempt to 
corroborate the claimed events such as the truck hitting a 
mine, or the military equipment he said he saw destroyed.  

The Veteran responded that same month.  He questioned the 
need for "verification" of stressors as his claim did not 
involve PTSD.  

It appears the RO conducted an internet search on a history 
of the 27th Infantry Regiment in September 2009.  The 
Veteran's DD 214 listed his most significant duty assignment 
as Company D, 27th Infantry Regiment.  The ASC examiner also 
referred to this unit.  The results of the search did not 
show any reports of combat for the regiment during the 
Veteran's period of assignment.  

The Veteran perfected his appeal in September 2009.  At that 
time he provided further information regarding his different 
units during service.  The Veteran reported that he arrived 
in Korea in September 1953 and was assigned to the 40th 
Division, 160th Regiment for 3-4 months.  He was then with 
the 3rd Division for the remainder of his time in Korea.  He 
could not recall any unit designation below the division 
level.  He said he left Korea around October 1954 and arrived 
in Hawaii.  It was then he was assigned to Company D of the 
27th Infantry Regiment.  

The Board notes that the RO was able to develop a record 
entry from the Office of the Surgeon General that documented 
the Veteran being treated for chronic conjunctivitis in 
December 1953.  He was in Korea and his unit was listed as 
the 160th.  This would correspond with the Veteran's 
statement of being with the 40th Division, 160th Regiment in 
his first few months in Korea.

The Veteran has challenged the RO's requirement that he 
provide specific information in regard to the several 
stressful incidents he has alleged occurred in service that 
are beyond his general statement of stress and anxiety from 
being in Korea.  He maintains that, as he is not seeking 
service connection for PTSD, he does not have to have such 
events corroborated.

In order to accept the Veteran's contentions of the 
occurrence of the different specific events, the Board would 
have to concede them under 38 U.S.C.A. § 1154(a) (West 2002).  
That provision provides that due consideration shall be given 
to the places, types, and circumstances of such veteran's 
service as shown by his service records, official history of 
each organization in which he served, the veterans medical 
records, and all pertinent lay and medical evidence.  

The Veteran's statement from April 2006 wherein he said he 
experienced stress and anxiety just from being stationed in 
Korea where he was and at the time he was is the type of 
statement consistent with circumstances and place of service 
as contemplated under 38 U.S.C.A. § 1154(a).  Where the 
Veteran attempts to attribute his anxiety as a direct result 
of traumatic events that would not ordinarily be consistent 
with the circumstances of his service, he must provide 
information to allow for the RO to assist him in the 
development of his claim.   

On remand, the Veteran must be provided with the opportunity 
to again describe any specific incident he wishes to rely on.  
This would include a description of the incident, date, his 
unit, and location of the incident.  The Veteran can use the 
same description as provided before if he wishes to rely on a 
previously named incident.  He needs to expand on the 
information by giving his unit, the date of incident, and 
other additional information that would assist in obtaining 
records to corroborate any claimed event.

Given the Veteran's general statement of the anxiety and 
stress he felt while in Korea, he must be provided a VA 
examination.  His statement of his overall feelings, as 
expressed in his statement of April 2006, would be considered 
consistent with the place and circumstances of duty.  
Further, his private examiner has related his anxiety 
disorder to service, although it was based on several 
specific events that Veteran alleged occurred during service.  
The examiner referred to the Veteran's combat service, a fact 
not supported by the evidence of record.

Finally, the Veteran, through his representative, has said 
that VA has a heightened duty of reasonable doubt in his case 
because of the loss of the Veteran's military records.  That 
is a misstatement of the VA's obligation in such 
circumstances.  The United States Court of Appeals for 
Veterans Claims (Court), has held that, in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The AOJ 
should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran.

2.  The Veteran should be contacted 
and requested to provide specific 
information regarding any specific 
event that he wants to be considered 
as supporting his claim, such as the 
truck hitting a mine, his being near 
an exploding artillery shell, or 
receiving sniper fire.  In that 
regard, he should identify the date, 
as much as possible, his unit, and 
the location of the event.  The 
Veteran should be advised that if he 
is not specific in describing the 
events, corroboration from official 
sources may not be possible and that 
could adversely affect his claim.

3.  If the Veteran provides the 
necessary information regarding 
specific event(s), the AOJ should 
contact the appropriate agency in an 
attempt to corroborate the event(s).  
The AOJ may be able to obtain 
Operations Reports, or similar 
documents, at the company level that 
would describe events such as 
whether any trucks were lost as 
described by the Veteran, or that 
his unit came under sniper fire.  

4.  Following the above, the AOJ 
must make a specific determination, 
based upon the complete record, with 
respect to whether the events 
detailed by the Veteran occurred as 
described.  If the AOJ determines 
that the record establishes that any 
event did occur, the AOJ must 
specify what event or events in 
service it has determined are 
established by the record.

5.  The Veteran should be afforded a 
VA psychiatric examination.  The AOJ 
must provide the examiner with the 
report of the corroborated events 
described above, if any.  The claims 
folder must be reviewed by the 
examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, 
should be performed as deemed 
necessary by the examiner.  The 
examination report must reflect that 
the examiner has reviewed the 
pertinent material in the claims 
folder.

The examiner is advised that the 
Veteran contends that he suffers 
from anxiety that he believes is 
related to his service in Korea.  
The Veteran's statement of April 
2006 provides a summary of the 
Veteran's general contentions in 
this regard.  

If any psychiatric disorder is 
diagnosed, the examiner is required 
to provide an opinion whether it is 
at least as likely as not the 
diagnosed disorder is related to the 
Veteran's military service.  In so 
doing, the examiner should review 
and address the two reports from ASC 
Psychological Center.  The ASC 
report from December 2008 provided a 
nexus between the Veteran's anxiety 
and service in Korea with reliance 
on the occurrence of specific 
events.  The rationale for the 
examiner's opinions should be set 
forth in detail.

6.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
AOJ.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

